1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )       2:18-MJ-00089-CKD
                                                  )
12                Plaintiff,                      )       STIPULATION AND ORDER
                                                  )       CONTINUING PRELIMINARY
13      v.                                        )       HEARING DATE
                                                  )
14   JONATHAN DARLING,                            )
                                                  )       Judge: Hon. Kendall J. Newman
15                Defendant.                      )
                                                  )
16                                                )
                                                  )
17

18                                          STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter is set for Preliminary Hearing on August 30, 2019.
22      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23           November 15, 2019, at 2:00 p.m. before Magistrate Judge Kendall J. Newman.
24      3. The defendant made his initial appearance on May 16, 2018, and the preliminary
25           hearing was set for May 30, 2018. At the request of the parties, the preliminary
26           hearing has been continued seven times. This stipulation is the eighth request to
27           continue the preliminary hearing.
28      4. The defendant is presently in custody pending trial in this matter.
29

30   Stipulation to Continue P/H                      1                       United States v. Darling
1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, discuss any potential

3           consequences, and to allow counsel for the defendant reasonable time necessary for

4           preparation and further investigation.

5       6. Further, counsel for the defendant wants to explore medical examination of the

6           defendant that may bear on the potential charges in this case and present a

7           proposed plan for resolution of the case.

8               a. On July 6, 2018, the parties conferred regarding the defense investigation

9                  into the medical examination. Defense counsel informed the United States

10                 that defense counsel needs further time for the defendant to receive a medical

11                 evaluation.

12              b. On September 12, 2018, the parties conferred regarding the status of the

13                 medical examination. Counsel for the defendant relayed to the United States

14                 that counsel is still in the process of gathering necessary medical records and

15                 obtaining a doctor to conduct neurological and psychological examinations.

16              c. On October 22, 2018, the parties conferred regarding the status of the

17                 medical examination. Counsel for the defendant conveyed that she has

18                 gathered all of the necessary medical records and has requested funding for a

19                 neuropsychological examination. Counsel for the defendant advised that the

20                 examination and review of records will likely not be completed until January

21                 2019.

22              d. On January 14 and 18, 2019, the parties conferred regarding the status of the

23                 in-person neuropsychological medical examination. Counsel for the

24                 defendant advised that the examination has not yet been conducted owing to

25                 the backlog of patients pending examination by the examining doctor.

26                 Counsel for the defendant contacted the doctor’s office and was advised that

27                 the examination and follow-up report would be completed within six weeks.

28

29

30   Stipulation to Continue P/H                     2                      United States v. Darling
1               e. On March 13, 2019, the parties conferred regarding the status of the case.

2                  Defense counsel conveyed that she is waiting on receipt of the medical

3                  examination report and that she will need time to review the medical

4                  examination report once she has received it. Further, the parties have

5                  discussed the terms of a proposed resolution. The proposed terms require

6                  further investigation by defense counsel. Defense counsel has engaged the

7                  services of a defense investigator. The defense investigation is on-going.

8               f. On April 4, 2019, the defense counsel conveyed a letter and two medical

9                  examination reports by Dr. Wicks to the United States. The first evaluation

10                 report concerned an historical evaluation in 2012. The second evaluation

11                 report was conducted as part of the defense investigation in this case.

12              g. On May 15 and 21, 2019, the parties conferred regarding the status of the

13                 case and agreed that further time is necessary for both the defense

14                 investigation and the United States’s follow-up investigation related to the

15                 medical examination reports provided to the United States.

16              h. On August 2 and 26, 2019, the parties conferred regarding the status of the

17                 case and agreed that further time is necessary for both the defense

18                 investigation and the United States’s follow-up investigation. The parties

19                 have discussed potential terms of resolution but need additional time to

20                 investigate the feasibility of the proposed resolution terms.

21      7. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

22          or indictment charging an individual with the commission of an offense shall be

23          filed within thirty days from the date on which such individual was arrested.” Time

24          may be excluded under the Speedy Trial Act if the Court finds that the ends of

25          justice served by granting such a continuance outweigh the best interests of the

26          public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

27          jointly move to exclude time within which any indictment or information shall be

28          filed from the date of this order, through and including November 15, 2019,

29

30   Stipulation to Continue P/H                    3                       United States v. Darling
1           pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny

2           counsel for the defendant . . . the reasonable time necessary for effective

3           preparation, taking into account the exercise of due diligence.”

4       8. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

5    IT IS SO STIPULATED.

6

7    DATED: August 27, 2019                  /s/ Justin L. Lee
                                             JUSTIN L. LEE
8                                            Assistant U.S. Attorney
9    DATED: August 27, 2019                  /s/ Jennifer Mouzis
10                                           JENNIFER MOUZIS
                                             Attorney for Jonathan Darling
11                                           (as authorized on August 26, 2019)

12

13

14

15
                                                ORDER
16
            IT IS SO FOUND AND ORDERED, this 27th day of August, 2019.
17

18

19

20

21

22

23

24

25

26
27

28

29

30   Stipulation to Continue P/H                    4                       United States v. Darling
